DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “A secure equijoin system, wherein ZN is assumed to be a finite ring formed of a set of integers from 0 to N (N is an integer greater than or equal to 1), m and n are assumed to be integers greater than or equal to 1, a and b are assumed to be integers greater than or equal to 2, and p, (lsism; Pu ..., Pm differ from each other), v,. 1 (lsism, 2sjsa), q, (lsisn), and u,.1 (lsisn, 2sjsb) are assumed to be elements, which are not 0, of the finite ring ZN, [[x]] is assumed to be a value obtained by concealing xEZN and <it> is assumed to denote a permutation it by secure computation, and the secure equijoin system includes a first permutation generating means that generates a permutation <a> by performing a stable sort on an element sequence ([[p1]], ... , [[PmlL [[q1Jl, • • • , [[q,,]], [[p1]], ... , [[pm]]) which is generated from a first column ([[p1]], ... , [[pm]]) of the table Land a first column ([[ q1]], ... , [[ q,,]]) of the table R, a first column generating means that generates second to a-th columns of the table J by generating, for j=2, ... 'a, (1) an element sequence [[f]]=([[v1)l, ... , [[vm)L [[OJ], ... ' [[OJ], [[-v dL ... ' [[-v m.Jrn by using aj-th column ([[v1.1]], ... , [[vm.J]]) of the table L and an element sequence ([[OJ], ... , [[OJ]) obtained by arranging n [[OJ], (2) an element sequence [[g]]=[[ a([[f]])]] from the element sequence [[ f]] by using the permutation <a>, (3) an element sequence [[g']]=PrefixSum([[g]]) by calculating a prefix sum of the element sequence [[g]], ( 4) an element sequence [[f']]=[[ a-1([[g']])]] from the element sequence [[g']] by using an inverse permutation <a-1> of the permutation <a>, and (5) a j-th column ([[v\. 1]], ... , [[v'n. 1]])=([[f' m+1lL ... , [[f' m+n]]) of the table J by extracting a partial element sequence ([[f' m+1ll, ... , [[f' m+nrn ofm+lto m+n-th elements of the element sequence [[f]], a join-result element sequence generating means that generates (1) an element sequence [[fl]]=([[l]], ... , [[1]], [[OJ], ... , [[OJ], [[-1 ]], ... , [[-1]]) by using an element sequence ([[1]], ... , [[1]]) ofm [[1]] and an element sequence ([[OJ], ... , [[OJ]) of n [[OJ], (2) an element sequence [[gl ]]=[[ a([[ fl]])]] from the element sequence [[fl]] by using the permutation <a>, (3) an element sequence [[gl']]=PrefixSum([[gl]]) by calculating a prefix sum of the element sequence [[gl]], (4) an element sequence [[fl']]=[[a-1([[gl']])]] from the element sequence [[gl ]] by using the inverse permutation <a-1>, and (5) a join-result element sequence ([[e1]], ... , [[ en]])=([[ fl 'm+1ll, ... , [[ fl 'm+n]]) by extracting a partial element sequence ([[fl 'm+ilL ... , [[fl 'm+ n]]) of m+l- to m+n-th elements of the element sequence [[fl']], a second column generating means that generates a+lto a+b-1-th colunms of the table J by generating, for j=a+l, ... , a+b-1, a j-th column ([[u\. J-a+ill, ... , [[ u'n. J-a+l]])=([[ e1J]x[[u1. J-+1lL • • • , [[ en]]x[[ Un. J-a+1]]) of the table J by using the join-result element sequence ([[e1]], ... , [[en]]) and aj-a+l-th column ([[u1.J-a+1ll, · · ·, [[um.J-a+lrn of the table R, and a third colunm generating means that generates a first colunm ([[q\]], ... , [[q'n]])=([[e1]]x[[q1]], • • • , [[en]Jx[[~]]) of the table J by using the join-result element sequence ([[e1]], ... , [[en]]) and the first colunm to ([[ q1]], ... , [[ ~]]) of the table R”, which indicates the mathematical concept of equijoin operation to generate a table having rows and columns by using mathematical calculation. If a claim limitation under its broadest reasonable interpretation, covers performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Regarding independent claim 1, claim recites “a secure equijoin system, wherein Zn is assumed to be a finite ring formed of a set of integers from 0 to N (N is an integer greater than or equal to 1), m and n are assumed to be integers greater than or equal to 1, a and b are assumed to be integers greater than or equal to 2, and p, (lsism; Pu ..., Pm differ from each other), v,. 1 (lsism, 2sjsa), q, (lsisn), and u,.1 (lsisn, 2sjsb) are assumed to be elements, which are not 0, of the finite ring ZN, [[x]] is assumed to be a value obtained by concealing xEZN and <it> is assumed to denote a permutation it by secure computation which is merely just performing a mathematical calculation. Thus, all the limitations (a secure equijoin system, wherein Zn is assumed to be a finite ring formed of a set of integers from 0 to N (N is an integer greater than or equal to 1), m and n are assumed to be integers greater than or equal to 1, a and b are assumed to be integers greater than or equal to 2, and p, (lsism; Pu ..., Pm differ from each other), v,. 1 (lsism, 2sjsa), q, (lsisn), and u,.1 (lsisn, 2sjsb) are assumed to be elements, which are not 0, of the finite ring ZN, [[x]] is assumed to be a value obtained by concealing xEZN and <it> is assumed to denote a permutation it by secure computation” which can be performed by using mathematical operation. As such, the claims are directed solely to performing a mathematical operation, i.e. secure computation, calculating a prefix sum that fall into the “mathematical concepts” groupings of abstract ideas and are directed to a judicial exception. 
This judicial exception is not integrated into a practical application. The claim is generally related to generate one table from two tables by using mathematical calculation such as secure computation which is merely done by using mathematical operation and is not directed to any particular practical application. See MPEP 2016.05(f). The general purpose computer components are not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(b).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The remaining limitations (the secure equijoin system is configured with three or more secure equijoin devices and generates a table J having n rows and a+b-1 columns from a table L having m rows and a columns with elements being concealed and a table R having n rows and b columns with elements being concealed) of the independent claim is merely insignificant extra solution activity which is well- understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality. MPEP 2106.05(d). As such, merely using mathematical calculation to generate the table, merely generally links the use of the judicial exception of a particular technological environment or field of use and is not significantly more than the judicial exception itself. See MPEP 2106.05(h). 

Regarding independent claim 2, claim recites “A secure equijoin system, wherein ZN is assumed to be a finite ring formed of a set of integers from O to N (N is an integer greater than or equal to 1), m and n are assumed to be integers greater than or equal to 1, a and b are assumed to be integers greater than or equal to 2, and p, (lsism; p1, ... , Pm differ from each other), v,. 1 (lsism, 2sjsa), q, (lsisn), and u,. 1 (lsisn, 2sj sb) are assumed to be elements, which are not 0, of the finite ring ZM [[X]] is assumed to be a value obtained by concealing xEZN and <it> is assumed to denote a permutation it by secure computation, and the secure equijoin system includes a second permutation generating means that generates a permutation <a-> by performing a stable sort on the join-result element sequence ([[ e1]], ... , [[ en]]), and a row rearranging means that generates a first column ([[ q'\]], • • • , [[ q"n]])=[[ a-([[ q\]], • • • , [[ q'n]])J] of the table J' from the first colunm ([[q\]], ... , [[q'n]]) of the table J by using the permutation <a->, generates, for j=2, ... , a, a j-th colunm ([[v''i. 1]], . , [[v"n. 1]]=[[ a-([[v\.1]], ... , [[v'n. 1]])]] of the table J' from thej-th column ([[v\)L ... , [[v'n)D of the table J by using the permutation <a->, and generates, for j=a+l, ... , a+b-1, a j-th column ([[u''I j-a+l]], · · · , [[u"n. j-a+l]])=[[ a-([[u'i. j-a+1ll, · · · : [[u'n. J-a+1]])]] of the table J' from the j-th colunm ([[u'i.J-a+ilL ... , [[u'n.J-a+l]]) of the table J by using the permutation <a->.”, which can be performed by using mathematical operation. As such, the claims are directed solely to performing a mathematical operation, i.e. secure computation, calculating a prefix sum that fall into the “mathematical concepts” groupings of abstract ideas and are directed to a judicial exception. 
This judicial exception is not integrated into a practical application. The claim is generally related to generate one table from two tables by using mathematical calculation such as secure computation which is merely done by using mathematical operation and is not directed to any particular practical application. See MPEP 2016.05(f). The general purpose computer components are not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(b).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The remaining limitations (the secure equijoin system is configured with three or more secure equijoin devices and generates, by using the secure equijoin system according to claim 1, a table J' having n rows and a+b-1 colunms from a table L having m rows and a colunms with elements being concealed and a table R having n rows and b colunms with elements being concealed) of the independent claims is merely insignificant extra solution activity which is well- understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality. MPEP 2106.05(d). As such, merely using mathematical calculation to generate the table, merely generally links the use of the judicial exception of a particular technological environment or field of use and is not significantly more than the judicial exception itself. See MPEP 2106.05(h). 
Regarding independent claim 3, claim recites “A secure equijoin system, wherein ZN is assumed to be a finite ring formed of a set of integers from O to N (N is an integer greater than or equal to 1 ), m and n are assumed to be integers greater than or equal to 1, a and b are assumed to be integers greater than or equal to 2, and p, (lsism; p1, ... , Pm differ from each other), v,,1 (lsism, 2sjsa), q, (lsisn), and u,. 1 (lsisn, 2sjsb) are assumed to be elements, which are not 0, of the finite ring ZM [[X]] is assumed to be a value obtained by concealing xEZN and <it> is assumed to denote a permutation it by secure computation, and the secure equijoin system includes a number-of-joined-rows calculating means that calculates a sum [[c]] of elements of the join-result element sequence ([[e1]], ... , [[en]]), and a number-of-joined-rows releasing means that releases the c which is obtained by reconstructing the sum [[ c ]] and generates the table J" obtained by extracting c rows from a top of the table J'.”, which can be performed by using mathematical operation. As such, the claims are directed solely to performing a mathematical operation, i.e. secure computation, calculating a prefix sum that fall into the “mathematical concepts” groupings of abstract ideas and are directed to a judicial exception. 
This judicial exception is not integrated into a practical application. The claim is generally related to generate one table from two tables by using mathematical calculation such as secure computation which is merely done by using mathematical operation and is not directed to any particular practical application. See MPEP 2016.05(f). The general purpose computer components are not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(b).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The remaining limitations (the secure equijoin system is configured with three or more secure equijoin devices and generates, by using the secure equijoin system according to claim 2, a table J" having crows and a+b-1 columns from a table L having m rows and a columns with elements being concealed and a table R having n rows and b columns with elements being concealed) of the independent claims is merely insignificant extra solution activity which is well- understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality. MPEP 2106.05(d). As such, merely using mathematical calculation to generate the table, merely generally links the use of the judicial exception of a particular technological environment or field of use and is not significantly more than the judicial exception itself. See MPEP 2106.05(h). 
Regarding independent claim 4, claim recites “A secure equijoin device in a secure equijoin system in which ZN is assumed to be a finite ring formed of a set of integers from O to N (N is an integer greater than or equal to 1), m and n are assumed to be integers greater than or equal to 1, a and b are assumed to be integers greater than or equal to 2, p, (lsism; Pv ... , Pm differ from each other), v,. 1 (lsism, 2sjsa), q, (lsisn), and u,. 1 (lsisn, 2sjsb) are assumed to be elements, which are not 0, of the finite ring ZN, [[x]] is assumed to be a value obtained by concealing xEZN, <it> is assumed to denote a permutation it by secure computation, and the secure equijoin device comprising: a first permutation generating unit for generating a permutation <a> by performing a stable sort on an element sequence ([[p1]], ... , [[PmlL [[q1Jl, ... , [[~]], [[P1lL ... , [[pm]]) which is generated from a first column ([[p1]], ... , [[pm]]) of the table L and a first column ([[ q1]], ... , [[ ~]]) of the table R; a first column generating unit for generating second to a-th colunms of the table J by generating, for j=2, ... 'a, (1) an element sequence [[f]]=([[v,. 1]], ... , [[vm. 1ll, [[OJ], ... , [[OJ], [[-v 1. J], ... , [[-v m. J]) by using aj-th colunm ([[v1.1]], ... , [[vm.J]]) of the table L and an element sequence ([[OJ], ... , [[OJ]) obtained by arranging n [[OJ], (2) an element sequence [[g]]=[[ a([[ f]])]] from the element sequence [[ f]] by using the permutation <a>, (3) an element sequence [[g']]=PrefixSum([[g]]) by calculating a prefix sum of the element sequence [[g]], (4) an element sequence [[f']]=[[a-1([[g']])]] from the element sequence [[g']] by using an inverse permutation <a-1> of the permutation <a>, and (5) a j-th colunm ([[v\. 1]], ... , [[v'n. 1]])=([[f' m+1ll, • • . , [[f' m+n]]) of the table J by extracting a partial  element sequence ([[ f' m+ill, ... , [[ f' m+nlD of m+ Ito m+n-th elements of the element sequence [[f]]; a join-result element sequence generating unit for generating (1) an element sequence [[fl]]=([[l]], ... , [[1]], [[OJ], ... , [[OJ], [[-1 ]], ... , [[-1]]) by using an element sequence([[!]], ... , [[1]]) ofm [[1]] and an element sequence ([[OJ], ... , [[OJ]) of n [[OJ], (2) an element sequence [[gl ]]=[[ a([[ fl]])]] from the element sequence [[fl]] by using the permutation <a>, (3) an element sequence [[gl']]=PrefixSum([[gl]]) by calculating a prefix sum of the element sequence [[gl]], (4) an element sequence [[fl']]=[[a-i([[gl']])]] from the element sequence [[gl ']] by using the inverse permutation <a-i>, and (5) a join-result element sequence ([[ ei]l, ... , [[ en]]) =([[fl'm+ill, · · ·, [[fl'm+nlD by extracting a partial element sequence ([[fl 'm+ilL ... , [[fl 'm+nlD of m+lto m+n-th elements of the element sequence [[fl']]; a second colunm generating unit for generating a+ 1- to a+b-1-th columns of the table J by generating, for j=a+l, ... , a+b-1, a j-th colunm ([[u\ -,1-a+ilL ... , [[u'n.J-a+ilD=([[ei~[[ui.1-,,+_ill, ... , [[e~JJxun.J-a+ilD of the table J by usmg the Jorn-result element sequence ([[ei]l, ... , [[en]]) and aj-a+l-th column ([[ui.J-a+ilL ... , [[ um. J-a+ilD of the table R; and a third column generating unit for generating a first colunm ([[q\]], ... , [[q'n]])=([[ei]Jx[[qi]L • • • , [[en]Jx[[~]]) of the table J by using the join-result element sequence ([[ei]l, ... , [[en]]) and the first colunm ([[ qi]l, ... , [[ ~]]) of the table R.”, which can be performed by using mathematical operation. As such, the claims are directed solely to performing a mathematical operation, i.e. secure computation, calculating a prefix sum that fall into the “mathematical concepts” groupings of abstract ideas and are directed to a judicial exception. 
This judicial exception is not integrated into a practical application. The claim is generally related to generate one table from two tables by using mathematical calculation such as secure computation which is merely done by using mathematical operation and is not directed to any particular practical application. See MPEP 2016.05(f). The general purpose computer components are not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(b).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The remaining limitations (the secure equijoin system is configured with three or more secure equijoin devices and generates a table J having n rows and a+b-1 columns from a table L having m rows and a columns with elements being concealed and a table R having n rows and b columns with elements being concealed) of the independent claims is merely insignificant extra solution activity which are well- understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality. MPEP 2106.05(d). As such, merely using mathematical calculation to generate the table, merely generally links the use of the judicial exception of a particular technological environment or field of use and is not significantly more than the judicial exception itself. See MPEP 2106.05(h). 




Regarding independent claim 5, claim recites “A secure equijoin method, wherein ZN is assumed to be a finite ring formed of a set of integers from O to N (N is an integer greater than or equal to 1), m and n are assumed to be integers greater than or equal to 1, a and b are assumed to be integers greater than or equal to 2, and p, (lsism; Pi, ... , m differ from each ot~er), v,. 1 (lsism, 2sjsa), q, (lsisn), ~d u,. 1 (lsisn, 2sJ sb) are assumed to be elements, which are not 0, of the finite ring ZN, [[x]] is assumed to be a value obtained by concealing xEZN and <it> is assumed to denote a permutation it by secure computation, and the secure equijoin method executes a first permutation generating step in which the first permutation generating means generates a permutation <a> by performing a stable sort on an element sequence ([[Pill, ... , [[Pmll, [[qi]L · · · , [[~]], [[Pill, ... , [[pm]]) which is generated from a first colunm ([[Pill, ... , [[pm]]) of the table Land a first colunm ([[qilL ... , [[~]]) of the table R, a first colunm generating step in which the first column generating means generates second to a-th colunms of the table J by generating, for j=2, ... , a, (1) an element sequence [[f]]=([[vi.1]], ... , [[vm. 1ll, [[OJ], ... , [[OJ], [[-vi)], ... , [[-vm. 1]])byusing a j-th colunm ([[v,. 1]], ... , [[v m. 1]]) of the table L and an element sequence ([[OJ], ... , [[OJ]) obtained by arranging n [[OJ], (2) an element sequence [[g]]=[[ a([[f]])]] from the element sequence [[ f]] by using the permutation <a>, (3) an element sequence [[g']]=PrefixSum([[g]]) by calculating a prefix sum of the element sequence [[g]], (4) an element sequence [[f']]=[[a-i([[g']])]] from the element sequence [[g']] by using an inverse permutation <a-i> of the permutation <a>, and (5) aj-th colunm ([[v',. 1]], ... , [[v'n. 1]])=([[f'm+ilL ... , [[f' m+nlD of the table J by extracting a partial element sequence ([[f' m+ill, ... , [[f' m+nlD ofm+lto m+n-th elements of the element sequence [[f']], a join-result element sequence generating step in which the join-result element sequence generating means generates (1) an element sequence [[fl]]=([[l]], ... , [[1]], [[OJ], ... , [[OJ], [[-1 ]], ... , [[-1]]) by using an element sequence ([[1]], ... , [[1]]) ofm [[1]] and an element sequence ([[OJ], ... , [[OJ]) of n [[OJ], (2) an element sequence [[gl ]]=[[ a([[ fl]])]] from the element sequence [[fl]] by using the permutation <a>, (3) an element sequence [[gl']]=PrefixSum([[gl]]) by calculating a prefix sum of the element sequence [[gl]], ( 4) an element sequence [[fl']]=[[ a-i([[gl ']])]] from the element sequence [[gl ']] by using the inverse permutation <a-i>, and (5) a join-result element sequence ([[ei]l, ... , [[ en]])=([[ fl 'm+ilL ... , [[ fl 'm+nlD by extracting a partial element sequence ([[fl'm+ilL ... , [[fl'm+ n]]) of m+l- to m+n-th elements of the element sequence [[fl']], a second colunm generating step in which the second colunm generating means generates a+ 1- to a+b-1-th colunms of the table J by generating, for j=a+l, ... , a+b-1, a j-th column ([[u\. J-a+ill, ... , [[u'n. j-a+i ]])=([[ ei]]x[[ Ui. )-+ill, · · · , [[ en]lx[[ un. j-a+ilD of the table J by using the join-result element sequence ([[ei]l, ... , [[en]]) and aj-a+l-th colunm ([[ui.J-a+ill, ... , [[um.J-a+ilD of the table R, and a third colunm generating step in which the third colunm generating means generates a first colunm ([[q\]], • • • , [[q'n]])=([[ei]Jx[[qi]L • • • , [[en]]x [[q,,]]) of the table J by using the join-result element sequence ([[ei]l, ... , [[en]]) and the first colunm ([[ qilL ... , [[ ~]]) of the table R.”, which can be performed by using mathematical operation. As such, the claims are directed solely to performing a mathematical operation, i.e. secure computation, calculating a prefix sum that fall into the “mathematical concepts” groupings of abstract ideas and are directed to a judicial exception. 
This judicial exception is not integrated into a practical application. The claim is generally related to generate one table from two tables by using mathematical calculation such as secure computation which is merely done by using mathematical operation and is not directed to any particular practical application. See MPEP 2016.05(f). The general purpose computer components are not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(b).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The remaining limitations (the secure equijoin method generates, by using a secure equijoin system which is configured with three or more secure equijoin devices and includes a first permutation generating means, a first column generating means, a join-result element sequence generating means, a second colunm generating means, and a third column generating means, a table J having n rows and a+b-1 columns from a table L having m rows and a columns with elements being concealed and a table R having n rows and b columns with elements being concealed) of the independent claims is merely insignificant extra solution activity which is well- understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality. MPEP 2106.05(d). As such, merely using mathematical calculation to generate the table, merely generally links the use of the judicial exception of a particular technological environment or field of use and is not significantly more than the judicial exception itself. See MPEP 2106.05(h). 

Regarding independent claim 6, claim recites “A secure equijoin method, wherein ZN is assumed to be a finite ring formed of a set of integers from O to N (N is an integer greater than or equal to 1 ), m and n are assumed to be integers greater than or equal to 1, a and b are assumed to be integers greater than or equal to 2, and p, (lsism; Pu ... , Pm differ from each other), v,. 1 (lsism, 2sjsa), q, (lsisn), and u,. 1 (lsisn, 2sjsb) are assumed to be elements, which are not 0, of the finite ring ZM [[x]] is assumed to be a value obtained by concealing xEZN and <it> is assumed to denote a permutation it by secure computation, and after generating the table J from the table L and the table R by the secure equijoin method according to claim 5, the secure equijoin method executes a second permutation generating step in which the second permutation generating means generates a permutation <a-> by performing a stable sort on the join-result element sequence ([[ e1]], ... , [[ en]]), and a row rearranging step in which the row rearranging means generates a first colunm ([[q'\]], ... , [[q"n]]) =[[ a-([[ q\]], ... , [[ q'n]])l] of the table J' from the first colunm ([[q\]], ... , [[q'n]]) of the table J by using the permutation <a->, generates, for j=2, ... , a, aj-th colunm ([[v'\)], ... , [[v"n)D=[[ a-([[v\. 1]], ... , [[v'n.1]])]] of the table J' from the j-th column ([[v\. 1]], ... , [[v'n. 1]]) of the table J by using the permutation <a->, and generates, for j=a+l, ... , a+b-1, a j-th colunm ([[u'\. J-a+ilL ... , [[u"n. j-a+1]])=[[0-([[u'i.J-a+1ll, ... , [[u'n.J-a+l]])]] of the table J' from the j-th colunm ([[u'i.J-a+ilL ... , [[u'n. J-a+1]]) of the table J by using the permutation <a->.”, which can be performed by using mathematical operation. As such, the claims are directed solely to performing a mathematical operation, i.e. secure computation, calculating a prefix sum that fall into the “mathematical concepts” groupings of abstract ideas and are directed to a judicial exception. 
This judicial exception is not integrated into a practical application. The claim is generally related to generate one table from two tables by using mathematical calculation such as secure computation which is merely done by using mathematical operation and is not directed to any particular practical application. See MPEP 2016.05(f). The general purpose computer components are not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(b).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The remaining limitations (the secure equijoin method generates, by using a secure equijoin system which is configured with three or more secure equijoin devices and includes a first permutation generating means, a first colunm generating means, a join-result element sequence generating means, a second column generating means, a third colunm generating means, a second permutation generating means, and a row rearranging means, a table J' having n rows and a+b-1 colunms from a table L having m rows and a colunms with elements being concealed and a table R having n rows and b colunms with elements being concealed) of the independent claims is merely insignificant extra solution activity which is well- understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality. MPEP 2106.05(d). As such, merely using mathematical calculation to generate the table, merely generally links the use of the judicial exception of a particular technological environment or field of use and is not significantly more than the judicial exception itself. See MPEP 2106.05(h). 

Regarding independent claim 7, claim recites “A secure equijoin method, wherein ZN is assumed to be a finite ring formed of a set of integers from O to N (N is an integer greater than or equal to 1 ), m and n are assumed to be integers greater than or equal to 1, a and b are assumed to be integers greater than or equal to 2, and p, (lsism; Pu ... , Pm differ from each other), v,. 1 (lsism, 2sjsa), q, (lsisn), and u,. 1 (lsisn, 2sjsb) are assumed to be elements, which are not 0, of the finite ring ZN, [[x]] is assumed to be a value obtained by concealing xEZN and <it> is assumed to denote a permutation it by secure computation, and after generating the table J' from the table L and the table R by the secure equijoin method according to claim 6, the secure equijoin method executes a number-of-joined-rows calculating step in which the number-of-joined-rows calculating means calculates a sum [[c]] of elements of the join-result element sequence ([[ e1]], ... , [[ en]]), and a number-of-joined-rows releasing step in which the number-of-joined-rows releasing means releases the c which is obtained by reconstructing the sum [[c]] and generates the table J" obtained by extracting c rows from a top of the table J'.”, which can be performed by using mathematical operation. As such, the claims are directed solely to performing a mathematical operation, i.e. secure computation, calculating a prefix sum that fall into the “mathematical concepts” groupings of abstract ideas and are directed to a judicial exception. 
This judicial exception is not integrated into a practical application. The claim is generally related to generate one table from two tables by using mathematical calculation such as secure computation which is merely done by using mathematical operation and is not directed to any particular practical application. See MPEP 2016.05(f). The general purpose computer components are not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(b).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The remaining limitations (the secure equijoin method generates, by using a secure equijoin system which is configured with three or more secure equijoin devices and includes a first permutation generating means, a first column generating means, a join-result element sequence generating means, a second column generating means, a third column generating means, a second permutation generating means, a row rearranging means, a number-of-joined-rows calculating means, and a number-of-joined-rows releasing means, a table J" having c rows and a+b-1 columns from a table L having m rows and a columns with elements being concealed and a table R having n rows and b columns with elements being concealed) of the independent claims is merely insignificant extra solution activity which is well- understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality. MPEP 2106.05(d). As such, merely using mathematical calculation to generate the table, merely generally links the use of the judicial exception of a particular technological environment or field of use and is not significantly more than the judicial exception itself. See MPEP 2106.05(h). 
Regarding dependent claim 8, claim recites “a program for making a computer function as each of the secure equijoin devices making up the secure equijoin system according to any one of Claims 1 to 3” which represents merely a mathematical calculation that fall into the “mathematical concepts” groupings of abstract ideas and are directed to a judicial exception since claim 8 is referring back to any one of above independent claims 1 to 3. Furthermore, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. The dependent claims merely further describe the mathematical function used for generating table, and thus just further describe the abstract idea without adding significantly more or applying the abstract idea to a practical application.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims recites “a program for making a computer function as each of the secure equijoin device making up the secure equijoin system”. But in the disclosure [Para. 126], the processing actions of the functions to be provided by the hardware entities are described by a program. By the program then being executed on the computer, the processing functions of the hardware entity are embodied on the computer. According to the disclosure, a program is a software that do not have a physical or tangible form, such as a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations is directed to non-statutory subject matter. See MPEP 2106.03 (I). In light of Applicant’s disclosure, one of ordinary skill in the art could reasonably, presume that the whole of claim 8 is intended to be implemented solely as software.  An invention implemented and instantiated solely as software is not a process or a composition of matter, and lacks the requisite structural elements to comprise a machine or article of manufacture.  As such, Applicant’s invention fails to fall within any of the four classes of statutory subject matter as described in 35 U.S.C. 101 and is so rejected on that basis.
Subject Matter Eligibility of Computer Program 
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).
Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. See MPEP 2106.03 (I).


Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitation “a first permutation generating means that generates a permutation”, “a first column generating means that generates second to a-th columns of the table”, “a join-result element sequence generating means that generates an element sequence and a join-result element sequence”, “a second column generating means that generates a+ 1- to a+b-1-th columns of the table J” and “a third column generating means that generates a first column” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the term “means” coupled with functional language “generates a permutation”, “generates second to a-th columns of the table”, “generates an element sequence and a join-result element sequence”, “generates a+ 1- to a+b-1-th columns of the table J” and “generates a first column” respectively without reciting sufficient structure to achieve the function. 
Claim 2 recites the limitation “a second permutation generating means that generates a permutation” and “a row rearranging means that generates a first column” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the term “means” coupled with functional language “generates a permutation” and “generates a first column” respectively without reciting sufficient structure to achieve the function. 
Claim 3 recites the limitation “a number-of-joined-rows calculating means that calculates a sum” and “a number-of-joined-rows releasing means that releases the c” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the term “means” coupled with functional language “calculates a sum” and “releases the c” respectively without reciting sufficient structure to achieve the function. 

Claim 4 recites the limitation “a first permutation generating unit for generating a permutation” and “a first column generating unit for generating second to a-th columns of the table” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit for” coupled with functional language “generating a permutation” and “generating second to a-th columns of the table” respectively  without reciting sufficient structure to achieve the function. 
Claim 5 recites the limitation “a first permutation generating step in which the first permutation generating means generates a permutation”, “a first column generating step in which the first column generating means generates second to a-th columns of the table”, “a second column generating step in which the second column generating means generates a+ 1- to a+b-1-th columns of the table” and “a third column generating step in which the third column generating means generates a first column” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the term “means” coupled with functional language “generates a permutation”, “generates second to a-th columns of the table”, “generates a+ 1- to a+b-1-th columns of the table” and “generates a first column” respectively without reciting sufficient structure to achieve the function. 
Claim 6 recites the limitation “a second permutation generating step in which the second permutation generating means generates a permutation” and “a row rearranging step in which the row rearranging means generates a first column” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the term “means” coupled with functional language “generates a permutation” and “generates a first column” respectively without reciting sufficient structure to achieve the function. 
Claim 7 recites the limitation “a number-of-joined-rows calculating step in which the number-of-joined-rows calculating means calculates a sum” and “a number-of-joined-rows releasing step in which the number-of-joined-rows releasing means releases the c” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the term “means” coupled with functional language “calculates a sum” and “releases the c” respectively without reciting sufficient structure to achieve the function. 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) (1-7)  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
In regard to claims 1 and 5, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a first permutation generating means 110 (which is not depicted in the drawing) of the secure equijoin system 10 is configured with the first permutation generating units 1101 , ... , 110w, a first colunm generating means 120 (which is not depicted in the drawing) is configured with the first colunm generating units 120i, . .. , 120w, a join-result element sequence generating means 130 (which is not depicted in the drawing) is configured with the join-result element sequence generating units 1301 , ... , 130w, a second column generating means 140 (which is not depicted in the drawing) is configured with the second column generating units 140i, . .. , 140w, and a third column generating means 150 (which is not depicted in the drawing) is configured with the third column generating units 1501 , . .. , 150w-” (see Para. 0098 of the publication). 
In regard to claim 4, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “FIG. 6, the secure equijoin device 100, includes a first permutation generating unit 110,, a first column generating unit 120,, a join-result element sequence generating unit 130,, second column generating unit 140,, a third column generating unit 150” (see Fig. 6; Para. 0097 of the publication). 
In regard to claim 2 and 6, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “FIG. 10, the secure equijoin device 200, differs from the secure equijoin device 100, in that the secure equijoin device 200, further includes a second permutation generating unit 260, and a row rearranging unit” (see Para. 0136 of the publication). 
In regard to claims 3 and 7, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “A number-of-joined-rows calculating means 380 (which is not depicted in the drawing) of the secure equijoin system 30 is configured with the number-of-joined-rows calculating units 380i, ... , 380w, and a number-of-joinedrows releasing means 390 (which is not depicted in the drawing) is configured with the number-of-joined-rows releasing units 3901 , ... , 390w” (see Para. 0152 of the publication). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1 and 5 recites the limitation “a first permutation generating means”, “a first column generating means”, “a join-result element sequence generating means”, “a second column generating means” and “a third column generating means” are the limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. According to specification, “a first permutation generating means 110 (which is not depicted in the drawing) of the secure equijoin system 10 is configured with the first permutation generating units 1101 , ... , 110w, a first colunm generating means 120 (which is not depicted in the drawing) is configured with the first colunm generating units 120i, . .. , 120w, a join-result element sequence generating means 130 (which is not depicted in the drawing) is configured with the join-result element sequence generating units 1301 , ... , 130w, a second column generating means 140 (which is not depicted in the drawing) is configured with the second column generating units 140i, . .. , 140w, and a third column generating means 150 (which is not depicted in the drawing) is configured with the third column generating units 1501 , . .. , 150w-” (see Para. 0098 of the publication). A first permutation generating means”, “a first column generating means”, “a join-result element sequence generating means”, “a second column generating means” and “a third column generating means are disclosed in Applicant’s specification, but there is no specific structure described for the above terms. 
Claim 4 recites the limitation “a first permutation generating unit for” and “a first column generating unit for” are the limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. According to specification, “FIG. 6, the secure equijoin device 100, includes a first permutation generating unit 110,, a first column generating unit 120,, a join-result element sequence generating unit 130,, second column generating unit 140,, a third column generating unit 150” (see Fig. 6; Para. 0097 of the publication)”. A first permutation generating unit and a first column generating unit are disclosed in Applicant’s specification, but there is no specific structure described for the above terms. 
Claims 2 and 6 recite the limitation “a second permutation generating means” and “a row rearranging means” are the limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. According to specification, “FIG. 6, the secure equijoin device 100, includes a first permutation generating unit 110,, a first column generating unit 120,, a join-result element sequence generating unit 130,, second column generating unit 140,, a third column generating unit 150” (see Fig. 6; Para. 0097 of the publication)”. A second permutation generating means and a row rearranging means are disclosed in Applicant’s specification, but there is no specific structure described for the above terms. 
Claims 3 and 7 recite the limitation “a number-of-joined-rows calculating means” and “a number-of-joined-rows releasing means” are the limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. According to specification, “FIG. 6, the secure equijoin device 100, includes a first permutation generating unit 110,, a first column generating unit 120,, a join-result element sequence generating unit 130,, second column generating unit 140,, a third column generating unit 150” (see Fig. 6; Para. 0097 of the publication)”. A number-of-joined-rows calculating means and a number-of-joined-rows releasing means are disclosed in Applicant’s specification, but there is no specific structure described for the above terms. 
 	Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)          Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)          Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

9.	Claims 2-3 and 6-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the secure equijoin system is configured with three or more secure equijoin devices and generates, by using the secure equijoin system according to Claim 1”. But the limitation of claim 2 (by using the secure equijoin system according to Claim 1) is indefinite since it’s not clear to which limitation of the equijoin system of claim 1 are being used. 
Claim 3 recites “the secure equijoin system is configured with three or more secure equijoin devices and generates, by using the secure equijoin system according to Claim 2”. But the limitation of claim 3 (by using the secure equijoin system according to Claim 2) is indefinite since it’s not clear to which limitation of the equijoin system of claim 2 are being used. 
Claim 6 recites “after generating the table J from the table L and the table R by the secure equijoin method according to Claim 5”. But the limitation of claim 6 (by the secure equijoin method according to Claim 5) is indefinite since it doesn't identify what limitation in claim 5 the method is "according" to. 
Claim 7 recites “after generating the table J' from the table L and the table R by the secure equijoin method according to Claim 6”. But the limitation of claim 7 (by the secure equijoin method according to Claim 6) is indefinite since it doesn't identify what limitation in claim 6 the secure equijoin method is "according" to. 
 As such, the scope of the claims cannot be properly ascertained, thus rendering the claims indefinite. Therefore, the feature of the above claims is indefinite for the above reason.

10.	Claim 6 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "a second permutation generating step" in line 22.  However, claim 6 does not recite a first permutation generating step. Therefore, it is unclear whether it is the second permutation generating step or the first permutation generating step. 
There is insufficient antecedent basis for this limitation in the claim.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2013/0117255 A1) teaches accessing a dimensional data model when processing a query.
YASUOKA (US 20130179470 A1) teaches table processing apparatus and method.
Branish, II et al. (US 20140380051 A1) teaches secure data access using SQL query rewrites.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S.B./Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167